               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION


MELODY M. COOPER,                             )
                                              )
                  Plaintiff,                  )     Case No. 2:18CV00033
                                              )
v.                                            )             ORDER
                                              )
ANDREW SAUL,                                  )     By: James P. Jones
COMMISSIONER                                  )     United States District Judge
OF SOCIAL SECURITY,                           )
                                              )
                  Defendant.                  )

      It appearing that no objections have been timely filed to the Report filed

October 29, 2019, setting forth the findings and recommendations of the magistrate

judge, it is ORDERED as follows:

      1.    The Report and its findings and recommendations are wholly

ACCEPTED and APPROVED;

      2.    The Motion for Summary Judgment by the Commissioner of Social

Security is GRANTED;

      3.    The Motion for Summary Judgment by the plaintiff is DENIED.

      4.    A final judgment will be entered herewith.

                                            ENTER: December 9, 2019

                                            /s/ JAMES P. JONES
                                            United States District Judge
